ASSIGNMENT AND ASSUMPTION OF

REAL ESTATE PURCHASE AGREEMENT

This ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (“Assignment
Agreement”) is made as of June 27, 2008 by and between

GRUBB & ELLIS REALTY INVESTORS, LLC, a Virginia limited liability company
(“Assignor”) and G&E APARTMENT REIT KEDRON VILLAGE, LLC, a Delaware limited
liability company (“Assignee”).

RECITALS

A. Assignor, AMLI at Peachtree City-Phase I, LLC. (“PC Seller”) and AMLI at
Peachtree City-Phase II, LLC (“KV Seller”) entered into that certain Purchase
and Sale Agreement dated as of June 23, 2008 (as amended, the “Purchase
Agreement”). Pursuant to the Purchase Agreement, Assignor agreed to purchase
from PC Seller that certain real property known as the Peachtree City apartments
in Peachtree City, Georgia (the “PC Property”), and agreed to purchase from KV
Seller that certain real property known as the Kedron Village apartments in
Peachtree City Georgia (the “KV Property”), all as more particularly described
in the Purchase Agreement.

B. Assignor desires to assign all of its rights and obligations under the
Purchase Agreement vis-à-vis the KV Seller and with respect to the KV Property
to Assignee, and Assignee desires to assume such rights and obligations of
Assignor under the Purchase Agreement on the terms and conditions set forth
below.

NOW, THEREFORE, in consideration of the covenants contained herein, the premises
set forth above and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as set forth
below.

1. Assignment and Assumption. In consideration of the covenants contained
herein, Assignor hereby assigns to Assignee all of its right, title,
obligations, liabilities and interest under the Purchase Agreement vis-à-vis the
KV Seller and in and to the KV Property, and Assignee hereby assumes all such
right, title, obligations, liabilities and interest under the Purchase Agreement
vis-à-vis the KV Seller and in and to the KV Property, including, without
limitation, all post-Closing obligations of Assignor under the Purchase
Agreement with respect thereto (“Assigned Rights and Obligations”). Assignor and
Assignee agree to execute any further documents or instruments reasonably
required to effectuate the assignment of the Assigned Rights and Obligations.

2. Successors and Assigns. Each and all of the covenants and conditions of this
Assignment Agreement shall inure to the benefit of and shall be binding upon the
successors-ininterest, assigns, and representatives of the parties hereto.

3. Miscellaneous. Assignor and Assignee each hereby represents and warrants that
it has full right, power and authority to enter into this Assignment Agreement
and that the person executing this Assignment Agreement on behalf of Assignor
and Assignee, respectively, is duly authorized to do so. This Assignment
Agreement may be executed in one or more counterparts, each of which shall
constitute an original and all of which when taken together shall constitute

\4707871 I

1

\4707871.1

one and the same instrument. This Assignment Agreement may be executed by
facsimile transmission.

IN WITNESS WHEREOF, this Assignment Agreement has been made and executed as of
the date first above written.

ASSIGNOR:

GRUBB & ELLIS REALTY INVESTORS, LLC, a Virginia limited liability company

By: /s/ Jeff Hanson
Name: Jeff Hanson
Title: Chief Investment Officer


ASSIGNEE:

G&E APARTMENT REIT KEDRON VILLAGE, LLC, a Delaware limited

liability company

     
By:
Name:
  /s/ Gus G. Remppies
Gus G. Remppies



    Its: Authorized Signatory

2